Case 9:19-cv-81160-RS Document 959 Entered on FLSD Docket 06/17/2021 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                       Case No. 9:19-cv-81160

  APPLE INC.,

                     Plaintiff,

          v.

  CORELLIUM, LLC,

                     Defendant.


      JOINT NOTICE OF TRIAL CONFLICTS AND MOTION FOR SPECIAL SETTING
                  AND INCORPORATED MEMORANDUM OF LAW

         Plaintiff Apple Inc. and Defendant Corellium, LLC (collectively, the “Parties”)

  respectfully and jointly move the Court for an order specially setting trial in this matter to begin

  September 20, 2021. In support of this joint notice and motion, the Parties state as follows:

         1.      On October 3, 2019, the Court issued its initial Order Setting Civil Trial Date,

  Pretrial Deadlines, and Referral to Magistrate Judge. ECF No. 32 (“Scheduling Order”). In the

  Scheduling Order, the Court set this matter for trial beginning on October 13, 2020. Id. at 1.

         2.      The Court has issued five subsequent scheduling orders modifying the trial date in

  this case. See ECF Nos. 618, 661, 744, 801, 898. All of these were necessitated by the Southern

  District of Florida’s district-wide Administrative Orders, by which jury trials have been unable to

  take place between March 30, 2020 through July 19, 2021, inclusive.

         3.      The Court issued the most recent Order after the Southern District of Florida’s

  Ninth Order Concerning Jury Trials and Other Proceedings, Administrative Order 2021-33, was

  released. See ECF No. 898. The Southern District of Florida’s Ninth Order Concerning Jury

  Trials and Other Proceedings continued all jury trials scheduled to begin on or after March 30,
Case 9:19-cv-81160-RS Document 959 Entered on FLSD Docket 06/17/2021 Page 2 of 6




  2020 to July 6, 2021, excluding preselected pilot jury trials and provided that “other Orders

  concerning future continuances” may be issued “as necessary and appropriate.”                     See

  Administrative Order 2021-33 at 2. In light of that Administrative Order, on April 13, 2021, this

  Court issued an Order Continuing Trial, setting trial to begin on July 6, 2021, and setting the

  Calendar Call for June 29, 2021. ECF No. 898 at 1.

         4.       On June 1, 2021, the Southern District of Florida issued its Tenth Order Concerning

  Jury Trials and Other Proceedings, Administrative Order 2021-50. That Order continued all jury

  trials scheduled to begin on or after March 30, 2020 to July 19, 2021. See Administrative Order

  2021-50 at 2.

         5.       In light of the Tenth Order Concerning Jury Trials and Other Proceedings, the

  Parties have been conferring about their respective schedules in anticipation of a new trial date

  being set in this matter. The Parties jointly request that trial begin on September 20, 2021, as that

  is the first date mutually available for all counsel and the Parties’ principal witnesses between July

  19, 2021 and September 20, 2021.

         6.       The Parties understand that the Court has a substantial backlog of jury trials that

  have been unable to take place during the past 15 months. The Parties also have conflicts and

  logistics difficulties stemming from the pandemic and the repeated adjustments to the trial

  schedule. The Parties’ request for a specific trial date of September 20, 2021, is based upon the

  following facts:

         7.       All but three of the twenty-two witnesses listed in the Parties’ Pretrial Stipulation,

  ECF No. 890, including five of the six retained expert witnesses, reside outside Florida.1 As a




  1
   Amanda Gorton, Christopher Wade, and Corellium expert Stewart Appelrouth reside in Florida.
  The remaining nineteen witnesses, including the other five expert witnesses, reside outside the
                                                2
Case 9:19-cv-81160-RS Document 959 Entered on FLSD Docket 06/17/2021 Page 3 of 6




  result, both Apple and Corellium need to arrange travel for numerous out-of-state witnesses, as

  well as out-of-state counsel. Apple anticipates that it will need to arrange travel for Apple

  executives who reside in California, as well as expert witnesses who reside in Massachusetts, New

  York, and California. Corellium similarly will be arranging travel for individuals from California,

  Texas, and New York. Such travel arrangements have proven difficult over the past year, as states

  and cities have adopted various travel quarantine and other requirements. A certain trial date will

  greatly facilitate travel arrangements by both Parties, ensuring that witnesses will be able to attend.

         8.       The specific date requested, September 20, 2021, was determined through conferral

  and is based on trial conflicts by counsel for both Parties:

              •   Lead trial counsel for Apple, Michele Johnson, is scheduled to begin trial on July

                  6, 2021, in the matter of Hussein v. Razin, Case No. 30-2013-00679600-CU-NP-

                  CJC, in the California Superior Court for the County of Orange. That trial is

                  expected to last 4 weeks, through July 30, 2021.

              •   Trial counsel for Corellium, Justin Levine, is scheduled to begin trial on August 16,

                  2021, in the matter of ATP Science Proprietary, LTD, et al. v. Alpha Prime Apparel,

                  Inc., et al., Case 0:20-cv-60827-AHS, in the Southern District of Florida.

              •   Trial counsel for Apple, Andrew Gass, is scheduled to begin an arbitration on

                  August 20, 2021, in the matter of ASCAP v. Radio Music License Committee, JAMS

                  Ref. No. 1425033288. The arbitration is scheduled to run through August 26, 2021.

              •   Trial counsel for Corellium, Lee Boyd, has a personal medical commitment that

                  requires her attention from August 18, 2021 through about September 8, 2021.




  state. While some of these witnesses will appear by deposition, the Parties anticipate that the
  majority will be called to testify live at trial.

                                                    3
Case 9:19-cv-81160-RS Document 959 Entered on FLSD Docket 06/17/2021 Page 4 of 6




         9.      In addition to counsel’s conflicts, the Parties’ witnesses also have conflicts.

  Corellium’s principal witnesses, who are senior executives of the company, are not available

  August 2 to 5, 2021, due to prior business commitments out of state, and Apple’s principal

  witnesses, who are senior executives of the company, are not available September 1 to 17, 2021,

  due to existing scheduling conflicts.

          10.     This request is not sought for the purposes of delay. The Parties have been

  diligently preparing for trial in this matter, and have timely filed their respective motions in limine,

  see ECF Nos. 628–35, 639–40, 642, 644, 647–657, proposed verdict forms, ECF Nos. 887–88,

  proposed jury instructions, ECF No. 889, and pretrial stipulation including proposed exhibit list,

  ECF No. 890. However, in light of the Parties’ scheduling conflicts as well as the need for

  numerous witnesses to travel to Florida from out of state for trial, the Parties agreed that it would

  be mutually beneficial, and serve the interests of the fair presentation of evidence by both sides,

  for the Court to specially set the trial date in this matter for September 20, 2021.

          11.     WHEREFORE, the Parties respectfully this Court adjourn the trial date, currently

  scheduled to commence July 6, 2021, and set trial to begin on September 20, 2021.




                                                     4
Case 9:19-cv-81160-RS Document 959 Entered on FLSD Docket 06/17/2021 Page 5 of 6




   Dated: June 17, 2021                            Respectfully Submitted,

   Michele D. Johnson*                             s/ Martin B. Goldberg
   michele.johnson@lw.com
   LATHAM & WATKINS LLP                            Martin B. Goldberg
   650 Town Center Drive, 20th Floor               Florida Bar No. 0827029
   Costa Mesa, CA 92626                            mgoldberg@lashgoldberg.com
   (714) 540-1235 / (714) 755-8290 Fax             rdiaz@lashgoldberg.com
                                                   Emily L. Pincow
   Sarang Vijay Damle*                             Florida Bar. No. 1010370
   sy.damle@lw.com                                 epincow@lashgoldberg.com
   Elana Nightingale Dawson*                       LASH & GOLDBERG LLP
   elana.nightingaledawson@lw.com                  100 Southeast Second Street
   LATHAM & WATKINS LLP                            Miami, FL 33131
   555 Eleventh Street NW, Suite 1000              (305) 347-4040 / (305) 347-4050 Fax
   Washington, DC 20004
   (202) 637-2200 / (202) 637-2201 Fax

   Andrew M. Gass*
   andrew.gass@lw.com
   Joseph R. Wetzel*
   joe.wetzel@lw.com
   LATHAM & WATKINS LLP
   505 Montgomery Street, Suite 2000
   San Francisco, CA 94111
   (415) 391-0600 / (415) 395-8095 Fax

   Jessica Stebbins Bina*
   jessica.stebbinsbina@lw.com
   LATHAM & WATKINS LLP
   10250 Constellation Blvd., Suite 1100
   Los Angeles, CA 90067
   (424) 653-5500 / (424) 653-5501 Fax

   Gabriel S. Gross*
   gabe.gross@lw.com
   LATHAM & WATKINS LLP
   140 Scott Drive
   Menlo Park, CA 94025
   (650) 463-2628 / (650) 463-2600 Fax

   *Admitted pro hac vice

                                 Attorneys for Plaintiff APPLE INC.




                                               5
Case 9:19-cv-81160-RS Document 959 Entered on FLSD Docket 06/17/2021 Page 6 of 6




                                       /s/ Justin Levine
                                       JONATHAN VINE
                                       Florida Bar No.: 10966
                                       JUSTIN LEVINE
                                       Florida Bar No.: 106463
                                       LIZZA CONSTANTINE
                                       Florida Bar No.: 1002945

                                       COLE, SCOTT & KISSANE, P.A.
                                       Counsel for Defendant
                                       Esperante Building
                                       222 Lakeview Avenue, Suite 120
                                       West Palm Beach, Florida 33401
                                       Telephone (561) 383-9222
                                       Facsimile (561) 683-8977
                                       E-mail: jonathan.vine@csklegal.com
                                       E-mail: justin.levine@csklegal.com
                                       E-mail: lizza.constantine@csklegal.com

                                              and

                                       HECHT PARTNERS LLP
                                       Counsel for Defendant
                                       125 Park Ave. 25th Floor
                                       New York, NY 10017
                                       Telephone (212) 851-6821
                                       David L. Hecht, Pro hac vice
                                       E-mail: dhecht@hechtpartners.com
                                       Maxim Price, Pro hac vice
                                       E-mail: mprice@hechtpartners.com
                                       Conor B. McDonough, Pro hac vice
                                       E-mail: cmcdonough@hechtpartners.com
                                       Minyao Wang, Pro hac vice
                                       E-mail: mwang@hechtpartners.com

                        Attorneys for Defendant Corellium, LLC




                                          6
